Citation Nr: 1342257	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  09-30 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to January 1967.  He died in October 2008, and the appellant is his daughter.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In April 2011, the Board remanded this case for additional development, and the case has been returned for further appellate review.


FINDINGS OF FACT

1.  The official death certificate shows that the Veteran died in October 2008.

2.  The immediate cause of the Veteran's death was esophageal carcinoma, with no additional immediate cause of death and no contributory cause of death.

3.  At the time of his death, the Veteran was in receipt of a noncompensable disability rating for hemorrhoids.

4.  The preponderance of the credible and probative evidence of record establishes that the Veteran's death was not caused or hastened by a disability incurred in or aggravated by service.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2013)).

The notice requirements of the VCAA require VA to notify the appellant of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the appellant is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

In addition, specifically in the context of a § 1310 Dependency and Indemnity Compensation (DIC) claim, the United States Court of Appeals for Veterans Claims (Court) held that section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  The Court also held that a DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a nondetailed application of the specific reasons why any claim made during the deceased veteran's lifetime was not granted.  Id.

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes a June 2011 evidentiary development letter in which the RO advised the appellant of the evidence needed to substantiate her claim of entitlement to service connection for the cause of the Veteran's death.  The appellant was also advised of her and VA's responsibilities under VCAA, to include what evidence should be provided by her and what evidence should be provided by VA.  The June 2011 letter further advised the appellant that the Veteran had been service-connected for hemorrhoids during his lifetime.  The June 2011 letter also provided notice of how to substantiate a DIC claim based on a previously service-connected condition and how to substantiate a DIC claim based on a condition not yet service-connected.  A September 2009 letter advised the appellant as to the type of evidence needed to substantiate the effective date and disability rating elements of her claim, pursuant to the Court's holding in Dingess, supra, and the June 2011 letter again provided notice of how to establish an effective date.

The Board notes that the above letters were not issued prior to the initial adjudication of the appellant's claim in November 2008.  Her claim, however, was subsequently readjudicated, most recently in an August 2011 supplemental statement of the case.  Thus, any deficiencies in the timeliness of these notice letters would not be prejudicial.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the appellant relative to the issue on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's service treatment records and VA medical records.  

The Board notes that the claims file has not been sent to a VA examiner to opine on the issue of whether a service-connected disability caused or contributed to the Veteran's death.  The Board finds, however, that such an opinion is not necessary in light of the absence of medical evidence or lay contentions that the Veteran's service-connected hemorrhoids caused or contributed to his death in any manner.  While the appellant contends in her December 2008 notice of disagreement that "they have link[ed] cancer to Vets that served during Vietnam," the Board notes, as will be discussed in more detail below, that the nature of the Veteran's cancer and the fact that the Veteran did not actually serve in Vietnam itself do not make the Veteran in this case presumptively eligible for service connection.  Furthermore, in the absence of evidence of actual herbicide exposure or of a link between the Veteran's esophageal cancer and service, the Board finds that it is not necessary to remand this claim for an opinion.  

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the appellant with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the appellant.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


II.  Cause of Death

The appellant has claimed entitlement to service connection for the cause of the Veteran's death.  

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, the evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may also be granted for chronic disabilities, such as malignant tumors, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b)(2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  

To establish service connection for the cause of death, the evidence must show that a disability that was incurred in or aggravated by service, or which was proximately due to or the result of a service-connected condition, was either a principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be the principal cause of death, it must singularly or jointly with some other condition be the immediate or underlying cause of death, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially, that it combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(2)(3).

The Veteran's death certificate shows that he died in October 2008 from esophageal carcinoma.  No other primary or contributory cause of death was listed, and none has been alleged.  At the time of his death, the Veteran was service-connected for hemorrhoids, which were evaluated as noncompensably disabling.  The appellant has not alleged any relationship between the Veteran's hemorrhoids and his death, and no such relationship is suggested by the record.  Therefore, the sole question in this case is whether the Veteran's esophageal carcinoma may be linked to his military service.

The Veteran served on active duty from January 1963 to January 1967.  His service treatment records contain no indication of esophageal carcinoma at any time during service.  The Veteran's daughter has reported that the Veteran was diagnosed with esophageal carcinoma in April 2007, which is more than 40 years following his separation from service, and this account of the Veteran's medical history is not contradicted by the record.  There is no indication that the Veteran's esophageal carcinoma predated his diagnosis by nearly four decades to warrant the grant of service connection on a presumptive basis.  There is no opinion of record linking the Veteran's esophageal carcinoma to military service that occurred more than four decades prior to warrant service connection on a direct basis.

The only suggestion of possible nexus comes from the appellant herself, who has noted in her December 2008 notice of disagreement that "they have link[ed] cancer to Vets that served during Vietnam."  It appears that the appellant is referring to presumptive service connection that may be granted for certain types of cancer based on a veteran's exposure to herbicide agents, including Agent Orange, during service in the Republic of Vietnam during the Vietnam era.  

The specific statute pertaining to claimed Agent Orange exposure is 38 U.S.C.A. § 1116.  Regulations issued pursuant thereto stipulate the diseases for which service connection may be presumed due to an association with exposure to herbicide agents.  The diseases that are entitled to presumptive service connection based on herbicide exposure are listed in 38 C.F.R. § 3.309(e).  

38 C.F.R. § 3.309(e) provides that presumptive service connection based on Agent Orange exposure is available for the following diseases: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).

Applicable regulations also provide that a Veteran who served on active duty in Vietnam during the Vietnam era (from January 9, 1962, through May 7, 1975) is presumed to have been exposed to Agent Orange or similar herbicide.  38 C.F.R. § 3.307(a)(1)(6)(iii).  The Veteran in the case at hand did not serve in the Republic of Vietnam at any time.  However, his service records do reflect that he served in Korea.  

VA's Adjudication Procedure Manual, M21-1MR, Part VI, Subpart ii, Chapter 2, Section C.10.l. notes that a presumption of herbicide exposure exists for veterans who served in specific units in areas along the Demilitarized Zone (DMZ) in Korea where herbicides were used between April 1968 and July 1969.  Furthermore, 38 C.F.R. § 3.307(a)(6)(iv) reads as follows:

A veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 

Because the Veteran in the case at hand separated from service in January 1967, he is not considered to have presumptively been exposed to Agent Orange during his Korea service.  

VA has developed specific procedures to determine whether a veteran was exposed to herbicides in a vicinity other than Vietnam or along the DMZ in Korea.  VA's Adjudication Procedure Manual, M21-1MR, Part VI, Subpart ii, Chapter 2, Section C.10.n., directs that a detailed statement of the veteran's claimed herbicide exposure should be sent to the Compensation and Pension (C&P) Service to request a review of the Department of Defense (DoD) inventory of herbicide operations to determine whether herbicides were used or tested as alleged.  If the exposure is not verified, a request should then be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification.
 
The Board has considered whether it should remand the appellant's claim to attempt to verify whether the Veteran was exposed to herbicides while serving in Korea.  The Board finds that such a remand is not necessary, however, for a couple of reasons.  First, the Board notes that the Veteran himself has never alleged exposure to Agent Orange during his Korea service.  Therefore, the Board has no detailed statement from the Veteran describing any such exposure to submit for verification attempts.  Because the appellant herself has not directly alleged that the Veteran was exposed to herbicides during service, the Board concludes that any attempts on its behalf to verify herbicide exposure that has not even been alleged would amount to no more than a "fishing expedition."  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992); see also Soyini v. Principi, 1 Vet. App. 540, 546 (1991) (concluding that remand is unnecessary where it 'would result in this Court's unnecessarily imposing additional burdens on the [Board] with no benefit flowing to the veteran').

Second, even if the VA were to verify that the Veteran was exposed to herbicides during service, the Board notes that esophageal carcinoma is not one of the disabilities for which presumptive service connection may be granted based on herbicide exposure and, additionally, there is no competent evidence of record suggesting that the Veteran's esophageal carcinoma was actually caused by Agent Orange exposure.  Therefore, the Board finds that service connection based on any alleged herbicide exposure is not warranted.

In summary, the Board finds that a preponderance of the evidence is against finding a link between a service-connected disability and the Veteran's death.  The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to service connection for the cause of the Veteran's death is not warranted. 
 


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.




____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


